Citation Nr: 0333788	
Decision Date: 12/03/03    Archive Date: 12/15/03	

DOCKET NO.  01-02 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
lung. 

2.  Entitlement to an increased rating for pleural cavity 
injury resulting from a shell fragment wound, currently 
evaluated as 20 percent disabling. 

3.  Entitlement to a total disability rating based upon a 
period of convalescence pursuant to the provisions of 38 
C.F.R. § 4.30 (2003).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from March 1952 to 
July 1955.  

This matter arises from various rating decisions rendered 
since May 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, that denied the 
benefits sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
2002), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

In June 2003, the Board remanded the case to the RO for 
further action and adjudication consistent with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  

This matter arises from various claims pending on the 
effective date of the VCAA.  However, the record does not 
indicate that the RO provided notice to the claimant and his 
representative of the VCAA, including the division of 
responsibilities between VA and the claimant in obtaining 
evidence, either by a notice letter of its own or by adopting 
a copy of the recommended VCAA notice letters provided by the 
Veterans Benefits Administration.  Nor has the RO addressed 
how the VCAA was satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  VA must notify the appellant and his 
representative of evidence and information necessary to 


substantiate his claims, and inform him whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  See 38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. 
Reg. 45,620, 45, 630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In its prior remands, the Board noted 
that it was unclear whether the RO had adequately provided 
the veteran with the notice to which he is entitled under 
38 U.S.C.A. § 5103(a).  Therefore, the RO must furnish the 
veteran the aforementioned notice in order to ensure that he 
has been accorded due process of law.  Cf. Stegall v. West, 
11 Vet. App. 268 (1998).

In the supplemental statement of the case furnished the 
veteran in July 2003, the RO failed to address the issue of 
the veteran's entitlement to a temporary total disability 
evaluation pursuant to the provisions of 38 C.F.R. § 4.30.  
Since evidence added to the claims file impacts on this 
issue, the veteran should be furnished a supplemental 
statement of the case regarding this matter.  

In view of the foregoing, this case is again REMANDED to the 
RO for action as follows:

1.  The RO should furnish the veteran 
correspondence reflecting the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty to assist regulations.  The veteran 
should be informed that he has one full 
year in which to respond to that 
correspondence, unless he desires to 
waive this in writing.  

2.  The RO should then review the record 
and ensure that all development actions 
have been conducted and completed in 
full.  Any other actions required to 
comply with the notice and duty to assist 
requirements of the VCAA and VA's 
implementing regulations should then be 
undertaken.  

3.  Once the foregoing has been 
accomplished, the RO should readjudicate 
the claims.  If any of the benefits 
sought on appeal is not granted, both the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  This should address, but not be 
limited to, the veteran's claim of 
entitlement to a temporary total 
disability rating pursuant to the 
provisions of 38 C.F.R. § 4.30.  The 
veteran and his representative should be 
given the appropriate time period in 
which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim.  The veteran need take no 
action until so informed.  He also has the right to submit 
additional evidence and arguments on the matters that the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).



                       
____________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




